292 U.S. 639
54 S. Ct. 774
78 L. Ed. 1491
Roy M. WAHLGREN, petitioner,v.BAUSCH & LOMB OPTICAL COMPANY, et al.*
No. 942.
Supreme Court of the United States
May 7, 1934

1
Mr. Roy M. Wahlgren, pro se.


2
For opinion below, see 66 F.(2d) 660.


3
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit. The motion for leave to proceed further herein in forma pauperis is denied, for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which a writ of certiorari should be granted. The petition for writ of certiorari is, therefore, also denied.



*
 Rehearing denied 292 U.S. 615, 54 S. Ct. 862, 78 L. Ed.